                  IN THE UNITED STATES DISTRICT COURT FOR THE
                          WESTERN DISTRICT OF MISSOURI

UNITED STATES OF AMERICA

                             Plaintiff,

-vs-                                                              Criminal Action No.
                                                                  20-00229-01-CR-W-DGK
RONNIE RONDELL HARGRAVES,

                        Defendant.
_____________________________________

                   MEMORANDUM OF MATTERS DISCUSSED AND
                   ACTION TAKEN AT PRETRIAL CONFERENCE

The following matters were discussed and action taken during the pretrial conference:

PENDING CHARGE:              Felon in Possession of a Firearm, in violation of 18 U.S.C. §§
                             922(g)(1) and 924(a)(2)

TRIAL COUNSEL:
      Government:            Kenneth Borgnino
           Case Agent:       KCPD Detective Edward Caballero
      Defense:               Richard Carney


OUTSTANDING MOTIONS:                 None

ANTICIPATED MOTIONS:                 None

TRIAL WITNESSES:
     Government:         10 with or without stipulations
     Defense:            3 witnesses, including Defendant who may testify
TRIAL EXHIBITS:
     Government:         20 exhibits
     Defense:            No additional exhibits

DEFENSES:
    ( x ) defense of general denial
    ( ) defenses of general denial and _________________________________________

POSSIBLE DISPOSITION:
     ( ) Definitely for trial                      ( ) Possibly for trial
     ( x ) Motion to continue to be filed          ( x ) Likely a plea will be worked out




         Case 4:20-cr-00229-DGK Document 36 Filed 09/01/21 Page 1 of 2
TRIAL TIME:       3 days
      Government’s case including jury selection:      2 days
      Defense case:   1 day

STIPULATIONS:
     ( ) not likely
     ( ) not appropriate
     ( ) may be likely as to:
          ( ) chain of custody
          ( ) chemist’s reports
          ( x ) prior felony conviction
          ( x ) interstate nexus of firearm
          ( ) other: ______________________________________________________

UNUSUAL QUESTIONS OF LAW:               None


FILING DEADLINES:

       Witness and Exhibit Lists:
       Government: September 3, 2021
       Defense:     September 3, 2021
       Counsel are requested to list witnesses in alphabetical order on their witness list.

       Exhibit Index, Voir Dire, Jury Instructions: September 3, 2021
       Jury instructions must comply with Local Rule 51.1

       Motions in Limine: September 3, 2021


TRIAL SETTING: Criminal jury trial docket commencing September 20, 2021
     Please note: If this case is not continued or a plea does not materialize, defense counsel
                  has another case on the September docket (USA v. Akins, 20-00307-01-CR-
                  W-GAF).
OTHER:
     ( ) A _____________________-speaking interpreter is required.
     ( ) Other assistive devices:

       IT IS SO ORDERED.

                                                          /s/ Jill A. Morris
                                                          JILL A. MORRIS
                                                          United States Magistrate Judge



                                               2



         Case 4:20-cr-00229-DGK Document 36 Filed 09/01/21 Page 2 of 2
